         CASE 0:16-cr-00246-JRT-SER Doc. 728 Filed 10/02/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                           Criminal No. 16-CR-246 (JRT)

 UNITED STATES OF AMERICA,

                      Plaintiff,

         v.                                NOTICE OF APPEARANCE

 JEROME C. RUZICKA,

                      Defendant.


        Please add the following Assistant United States Attorney to the above-captioned

case:

        Add AUSA

        Kimberly A. Svendsen

Dated: October 2, 2020                          Respectfully submitted,

                                                ERICA H. MacDONALD
                                                United States Attorney

                                                s/ Kimberly A. Svendsen

                                                BY: KIMBERLY A. SVENDSEN
                                                Assistant U.S. Attorney
                                                Attorney ID No. 235785CA
